Citation Nr: 1219220	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, to include as a result of exposure to herbicides.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than October 31, 2001, for the award of service connection for PTSD.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), and from a February 2012 rating decision by the Appeals Management Center (AMC), in Washington, DC.

In December 2008, the Board denied entitlement to service connection for degenerative joint disease.  In an August 2010 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's December 2008 decision with respect to this issue, and remanded the claim for readjudication consistent with the Court's decision.  In February 2011, the Board remanded this issue to the RO via the AMC for further evidentiary development.   The requested development was completed, and the remand orders were substantially complied with.

In February 2011, the Board granted entitlement to service connection for PTSD.  The AMC issued an implementing rating decision in February 2012, and assigned a disability rating of 30 percent, effective October 31, 2001.  In April 2012, the Veteran submitted a notice of disagreement with regard to the disability rating and the effective date assigned, and asked for a TDIU as part of his claim for a higher initial rating.

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, entitlement to an effective date earlier than October 31, 2001, for the award of service connection for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.

FINDING OF FACT

Degenerative joint disease was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between the Veteran's current degenerative joint disease and his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided notice in May 2004 and August 2006 letters.  The Veteran's claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records and VA treatment records have been obtained; he did not identify any other treatment records pertinent to the claim being decided.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration for degenerative joint disease.  38 C.F.R. § 3.159(c)(2).  The August 2010 Court decision referred to a "VA examination dated in June 2006" in which an examiner diagnosed degenerative joint disease; however, there is no June 2006 VA "examination."  The June 2006 record referred to in the Court decision is a treatment record and will be discussed below.  VA's duty to assist does not require that the Veteran be afforded a VA examination for degenerative joint disease, because such disability was not shown in active service, and there is no competent evidence of a link between his current degenerative joint disease and his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service connected when manifested in an herbicide exposed Veteran; degenerative joint disease is not a listed condition.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records do not contain any complaints, findings, or treatment of degenerative joint disease or joint pain.  The report of a January 1971 separation examination included normal clinical evaluations of all systems; no pertinent defects or diagnoses were noted.  

More than 30 years after his discharge from service in March 1971, a May 2002 VA treatment record documented the Veteran's complaint of arthritis type pain that appeared to be getting worse; he ambulated with a very stiff gait at that time.  No diagnoses were rendered.

At a November 2003 VA Agent Orange examination, the Veteran reported having diffuse degenerative joint disease since approximately 1970.  In a March 2004 letter, the Veteran was informed that the results of his VA Agent Orange examination revealed degenerative joint disease.

In a May 2004 statement, the Veteran stated that when he came back from Vietnam, he was stationed at Fort Hood, Texas for 18 months and every few days he was at the dispensary because of cysts or joint pain.

Beginning in June 2004, the Veteran's "Problem List" for VA treatment included arthralgia, coded as ICD-9-CM 719.40, for pain in a joint with site unspecified.

An August 2004 VA treatment record included a pain screening where the Veteran reported pain in his joints at a level of less than 4 out of 10, with reported onset/duration since 1970.  No diagnoses were rendered.

A May 2005 VA mental health clinic treatment record (authored by a psychiatrist) listed mild chronic joint pain as an Axis IV diagnosis for the Veteran; no examination of the Veteran's musculoskeletal system accompanied this diagnosis.

On his January 2006 VA Form 9, the Veteran stated that ever since returning from Vietnam in 1969, he had been bothered by degenerative disc disease, and he expressed his belief that this condition was a direct result of his Agent Orange exposure.

A June 2006 VA mental health clinic treatment record (authored by a psychiatrist) listed degenerative joint disease as an Axis III diagnosis for the Veteran; no examination of the Veteran's musculoskeletal system accompanied this diagnosis.

An August 2006 VA treatment record noted the Veteran's complaint of pain and discomfort in his low back and how it was hard for him to get comfortable when sitting.  The Veteran stated that he thought he might have a prostate infection.  He was given an antibiotic for treatment.

A July 2009 VA treatment record noted the Veteran's complaint of chronic pain in his low back and neck at a level of 7 out of 10.

At a March 2010 VA PTSD examination, the Veteran reported joint pain as one of his major medical difficulties.

A June 2010 VA treatment record noted the Veteran's complaint of chronic pain everywhere at a level of 9 out of 10.

An August 2010 VA treatment record noted the Veteran's complaint of chronic pain in his joints at a level of 7 out of 10.

A May 2011 VA treatment record noted the Veteran's complaint of chronic pain in his back at a level of 7 out of 10.

A September 2011 VA treatment record noted the Veteran's complaint of chronic pain in his bilateral legs, back, and arms at a level of 8 out of 10.  The examining physician (a psychiatrist) noted that the Veteran showed a pain syndrome of lower back radiculitis.

Even though arthritis is a disease eligible for service connection under the chronic disease presumption, there is no evidence that the Veteran was diagnosed with degenerative joint disease or any other form of arthritis within one year of his March 1971 service discharge.  He did not complain of "arthritis type pain" to a medical provider until May 2002, and he was not diagnosed with degenerative joint disease until November 2003.

Even though the Veteran served in Vietnam and is presumed exposed to Agent Orange, degenerative joint disease is not a disability that is presumed service connected when manifested in an herbicide exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

There are no medical opinions of record to suggest a link between the Veteran's current degenerative joint disease and his active service.

While the Veteran claims to have been treated for joint pain in service, his service treatment records do not document any such treatment.  The Veteran's contentions are less credible and less probative than the medical evidence documented throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of a veteran in weighing credibility).

The Veteran has offered his own opinion on etiology, stating that his symptoms of joint pain began during service and were caused by his exposure to herbicides in Vietnam.  The Veteran is competent to describe his symptoms of joint pain without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to diagnose such pain as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of his current disorder; both of these determinations require medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the absence of any evidence of degenerative joint disease in service, the absence of any applicable presumptions, the absence of any competent evidence linking the current disability to service, and the passage of more than 30 years after his service discharge before the disability was first complained of and diagnosed in the medical evidence of record, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for degenerative joint disease is not warranted.


ORDER

Service connection for degenerative joint disease, to include as a result of exposure to herbicides, is denied.


REMAND

A February 2012 rating decision granted entitlement to service connection for PTSD, and assigned a disability rating of 30 percent, effective October 31, 2001.

In a written statement received by the AMC in April 2012, the Veteran expressed his disagreement with the disability rating and the effective date assigned, and asked for a TDIU as part of his claim for a higher initial rating.

When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  And, when it is raised during the one-year appeal period following a decision on the claim, VA is required to consider the potential applicability of 38 C.F.R. § 3.156(b).  Rice v. Shinseki, 22 Vet. App. 447 (2009); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  

The RO/AMC has not and must now issue a statement of the case for these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Each claim should then be returned to the Board only if the pertinent benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following:

Issue a statement of the case for the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, entitlement to an effective date earlier than October 31, 2001 for the award of service connection for PTSD, and entitlement to TDIU so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The Veteran should be informed of the requirements to perfect an appeal as to these issues.  Each of these issues should only be returned to the Board if a pertinent and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


